Appeal from a judgment of the Supreme Court (Conway, J.), entered January 14, 1992 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for failure to state a cause of action.
Petitioner apparently filed administrative appeals with respect to two tier II disciplinary determinations. Petitioner commenced this CPLR article 78 proceeding to, inter alia, annul the two determinations on the ground that respondents failed to render a decision in either of the administrative *1040appeals within 15 days as required by 7 NYCRR 253.8. Respondents moved to dismiss the proceeding on the ground that they are not the proper parties to whom an administrative appeal should be taken after a determination has been rendered in a tier II disciplinary hearing and, therefore, that petitioner has failed to state a cause of action against them. The record clearly indicates that neither respondent was the appropriate individual to handle petitioner’s administrative appeals (see, 7 N YCRR 253.8). Consequently, neither one was responsible for the alleged failure to issue a timely decision on petitioner’s two administrative appeals. As such, Supreme Court properly granted respondents’ motion to dismiss.
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.